JacksoN, J.
I have considered the foregoing case, and the authorities referred to, and am of the opinion that the ruling of the district judge at the trial was correct. The construction of the revenue laws should not be so loose as to permit evasions on merely fanciful and unsubstantial distinctions. If “profit” is necessarily a part of the business which constitutes the Union in this case a dealer, it is found in the amount saved to the members on each barrel purchased. It is not material that the profit does not come to the Union, but is directly realized by the members.